Exhibit 10.2
 
 
WINDTAMER CORPORATION
NON-EMPLOYEE DIRECTOR COMPENSATION PLAN
 
WindTamer Corporation, (the “Company”) has established the Non-Employee Director
Compensation Plan (the “Director Plan”). The Director Plan covers all
non-employee directors of the Company.  The Director Plan provides for
compensation elements comprised of an annual stock option grant.
 
On January 5th of each year, each non-employee director is entitled to receive
an annual award of stock options to purchase 200,000 shares of the Company’s
common stock.  The stock options are awarded under the Company’s 2008 Equity
Incentive Plan (the “2008 Plan”), and subject to the terms of such plan.  The
stock options shall have a term of ten (10) years and shall vest in full on the
first anniversary of the date of grant.
 
Directors elected after January 1st of any given fiscal year, shall receive an
option award pro-rated for each full or partial month remaining during the year
in which the director is elected.  For instance, a director first elected on
June 15th, shall receive an award at a ratio of 7/12ths to the full award, or
116,667 shares.


As amended, December 2009.


 

